DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 05/03/2021.
Claims 1-23 are pending of which claims 1 and 21-22 are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant’ abstract uses legal phraseology such as “comprises” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is being considered by the examiner.
Claim Objections
Claims 4-5 are objected to because of the following informalities:
And/or
Regarding claim 4, it is recited “a power…, a number…” in lines 3-5 and “a power…, a number…” in lines 4-6.  If they are the same, please change “a power…, a number…” in lines 3-5 to…“said  power…, said number…” in lines 3-5.”
Regarding claim 5, it contains a similar issue with “a power…, a number…” in lines 3-5  as discussed for claim 4  above, thus,  claim 5 is/ are objected for the same reasons as set forth above for claim 4.

Appropriate correction is required.
Allowable Subject Matter
Claim 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “wherein selecting the transmit-receive frequency separation value comprises: comparing at least one of a parameter indicative of a power of the transmit signal, a parameter indicative of a number of physical channels associated with the receive signal, and a parameter indicative of a number of physical channels associated with the receive signal with a threshold; and selecting the transmit-receive frequency separation value from the plurality of predefined transmit-receive frequency separation values based on the comparison”, as substantially described in independent claim(s) 5.  These limitations, in combination with the remaining limitations of claim(s) 5, is/are not taught nor suggested by the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,026,229 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17306102
Patent # 11,026,229
1. A method for transmitting and receiving signals in a frequency band in a wireless communications network, the method comprising: determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation.
1. A method, performed by a User Equipment, for transmitting and receiving signals in a frequency band in a wireless communications network, the method comprising: determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band by selecting the frequency separation from a plurality of frequency separations that are possible for the band, based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation; wherein each of the plurality of frequency separations corresponds to a predefined transmit-receive frequency separation value, and wherein selecting the frequency separation comprises: comparing at least one of a parameter indicative of a power of the transmit signal, a parameter indicative of a number of physical channels associated with the receive signal, and a parameter indicative of a number of physical channels associated with the receive signal with a threshold; and selecting a transmit-receive frequency separation value from the plurality of predefined transmit-receive frequency separation values based on the comparison.



Claims 2-23 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-23 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 11,026,229 and in this case the clams 1-23 of the instant application is broader than the patented claims of PAT’229, thus, allowing the claims 1-23 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nentwig et al (US 2014/0113576) in view of Tillman et al (US 20120076056).
Regarding claim 1, Nentwig’576 discloses a method for transmitting and receiving signals in a frequency band in a wireless communications network, the method (see fig.1-4C with related text & see para.0032, which discusses perform at a user equipment) comprising:
determining a frequency separation (see para.0029, which discusses frequency separation is determined on the basis of on a band used by the receiver, the band comprising an uplink frequency band and downlink frequency band,  see para.0028, the frequency separation is determined on the basis of a threshold value) between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, which discussed determining a frequency separation between the received signal and a transmitted signal at a user equipment,  see para.0082, see para.0083, which discusses frequency separation may be defined as a duplex distance between a transmit frequency and a received frequency, where determining the frequency separation comprising determining whether a device operate that is designated to operate in Bands 1, 4, 8, 10, 17 and 20 is currently operating in band 8, 17 or 20). 
As discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029,  see para.0083), Nentwig’576 does not explicitly show the use of “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” as required by present claimed invention.  However, including “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the idea of determining a frequency separation (see fig.6, 610-650 & see para.0040, selecting by determining a larger duplex distance as frequency separation from larger duplex distance  associated with MT1 and smaller duplex distance associated with MT2 as plurality of frequency separations, see fig.5 & see para.0037, which discusses the smallest duplex 530 as frequency separation is selected from several duplex distances as plurality of frequency separations allocated to one user, see fig.5, which are possible for the frequency band, see fig.6), based on at least one (due to at least one, only one of them is being considered) of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal (see fig.6 & see para.0040, which discusses based on transmit power); and transmitting and receiving signals in the frequency band(see fig.7 & see para.0046, which discusses transmitting and receiving information) in accordance with the determined frequency separation (see fig.7 & see para.0046, which discusses in accordance with the determined duplex distance, see fig.6 & see para.0039, based on determined duplex distance, see also para.0037).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to include “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize power leakage.
Regarding claim 2, Nentwig’576 discloses wherein the method is performed by a User Equipment(see fig.1-4C with related text & see para.0032, which discusses perform at a user equipment).
Regarding claim 3, Nentwig’576 discloses wherein the transmit signal is an uplink signal, from the User Equipment to a network node (see para.0005); and the receive signal is a downlink signal, from the network node to the User Equipment (see para.0005).
Regarding claim 4, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029,  see para.0083), Nentwig’576 does not explicitly show the use of “by selecting a transmit-receive frequency separation value from at least two predefined transmit-receive frequency separation values based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal” as required by present claimed invention.  However, including “by selecting a transmit-receive frequency separation value from at least two predefined transmit-receive frequency separation values based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the idea of by selecting the frequency separation from a plurality of frequency separations(see fig.6, 610-650 & see para.0040, selecting by determining a larger duplex distance as frequency separation from larger duplex distance associated with MT1 and smaller duplex distance associated with MT2 as plurality of frequency separations, see fig.5 & see para.0037, which discusses the smallest duplex 530 as frequency separation is selected from several duplex distances as plurality of frequency separations allocated to one user, para.0030, which discusses larger duplex distance with value of 190 MHZ and smaller fixed duplex distance with value of 30 MHZ) based on at least one (due to at least one, only one of them is being considered) of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal (see fig.6 & see para.0040, which discusses based on transmit power).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to include “by selecting a transmit-receive frequency separation value from at least two predefined transmit-receive frequency separation values based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize power leakage.
Regarding claim 6, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “wherein the determined frequency separation is associated with at least one of a respective maximum transmit power of the User Equipment, a respective maximum number of uplink physical channels, and a respective maximum number of downlink physical channels” as required by present claimed invention.  However, including “wherein the determined frequency separation is associated with at least one of a respective maximum transmit power of the User Equipment, a respective maximum number of uplink physical channels, and a respective maximum number of downlink physical channels” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of wherein the determined frequency separation is associated with at least one (due to at least one language, only one of them is being considered) of a respective maximum transmit power of the User Equipment, a respective maximum number of uplink physical channels, and a respective maximum number of downlink physical channels(see para.0012, which discusses the determined  largest duplex distance as frequency separation is associated with the highest /maximum transmit power of the mobile terminal).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “wherein the determined frequency separation is associated with at least one of a respective maximum transmit power of the User Equipment, a respective maximum number of uplink physical channels, and a respective maximum number of downlink physical channels” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 7, Nentwig’576 discloses wherein transmitting and receiving signals in the frequency band in accordance with the determined frequency separation(see para.0032, which discussed determining a frequency separation between the received signal and a transmitted signal at a user equipment,  see para.0082, see para.0083, which discusses frequency separation may be defined as a duplex distance between a transmit frequency and a received frequency, where determining the frequency separation comprising determining whether a device operate that is designated to operate in Bands 1, 4, 8, 10, 17 and 20 is currently operating in band 8, 17 or 20).
As discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “the User Equipment adapting its transmitter and or receiver based on the determined frequency separation” as required by present claimed invention.  However, including “the User Equipment adapting its transmitter and or receiver based on the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of wherein transmitting and receiving signals in the frequency band in accordance with the determined frequency separation(see fig.5-6) comprises the User Equipment adapting its transmitter and or(due or alternative language, only one is considered) receiver based on the determined frequency separation ( see abs, mobile with receiver and transmitter, see fig.7 & see para.0046, which discusses mobile transmit information to the base station and download data, UE adapt its transmitter to transmit information and/or its receiver to download data based on determined duplex distance, see fig.5-6, see para.0037-00040).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “the User Equipment adapting its transmitter and or receiver based on the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 8, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “scheduling transmission of uplink data using the determined frequency separation” as required by present claimed invention.  However, including “scheduling transmission of uplink data using the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of scheduling transmission of uplink data using the determined frequency separation (see fig.7 & see para.0046, which discusses scheduler 710 scheduling transmission of uplink data using determined duplex distance as frequency separation, see para.0037-0040).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “the User Equipment adapting its transmitter and or receiver based on the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 9, as discussed above, although Nentwig’576 discloses wherein the method is performed by a User Equipment(see fig.1-4C with related text & see para.0032, which discusses perform at a user equipment), Nentwig’576 does not explicitly show the use of “by a network node” as required by present claimed invention.  However, including “by a network node” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of wherein the method is performed by a network node (see fig.7 & see para.0046, which discusses scheduler 710 scheduling transmission of uplink data using determined duplex distance as frequency separation, see para.0004, which discusses the scheduler…is placed in the base station as network node, see para.0037-0040, thus performed by network, see claims 15 and 21).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “by a network node” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 10, Nentwig’576 discloses wherein the transmit signal is an uplink signal, from the User Equipment to a network node (see para.0005); and the receive signal is a downlink signal, from the network node to the User Equipment (see para.0005).
Regarding claim 11, Nentwig’576 does not explicitly show the use of “signaling the determined frequency separation to the User Equipment” as required by present claimed invention.  However, including “signaling the determined frequency separation to the User Equipment” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the use of signaling the determined frequency separation to the User Equipment (see para.0028 & para.0035, which discusses scheduler signal by allocating the determined uplink frequency carriers and downlink carriers with a fixed distance to mobile, where the mobile 110, 120 uses frequency carrier for uplink and frequency carrier for the downlink, see para.0037, para.0039, para.0046, see para.004, which discusses the scheduler is placed in the base station 130).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “signaling the determined frequency separation to the User Equipment” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 12, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “the signaling comprises an identifier identifying the determined frequency separation” as required by present claimed invention.  However, including “the signaling comprises an identifier identifying the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the idea of the signaling comprises an identifier identifying the determined frequency separation (see fig.6 & see para.0040, which shows and discusses scheduler allocates larger duplex distance to mobile, thus identifying, see para.0028 & see para.0035).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to include “signaling comprises an identifier identifying the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 13, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “wherein the determined frequency separation is signaled to the User Equipment in Radio Resource Control (RRC) signaling or Layer 1 signaling” as required by present claimed invention.  However, including “wherein the determined frequency separation is signaled to the User Equipment in Radio Resource Control (RRC) signaling or Layer 1 signaling” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the idea of wherein the determined frequency separation is signaled to the User Equipment (Tillman’056, see para.0028 & para.0035, which discusses scheduler signal by allocating the determined uplink frequency carriers and downlink carriers with a fixed duplex distance as frequency separation to mobile, where the mobile 110, 120 uses frequency carrier for uplink and frequency carrier for the downlink, see para.0035-0037, para.0039-40, para.0046)in Radio Resource Control (RRC) signaling or (due to or language, only one of them is being considered) Layer 1 signaling (Tillman’056,see para.0036, which discusses RRC).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “the determined frequency separation is signaled to the User Equipment in Radio Resource Control (RRC) signaling or Layer 1 signaling” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 14, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “wherein the determined frequency separation is signaled to the User Equipment as part of scheduling information” as required by present claimed invention.  However, including “wherein the determined frequency separation is signaled to the User Equipment as part of scheduling information” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of wherein the determined frequency separation is signaled to the User Equipment as part of scheduling information(see para.0028 & para.0035, which discusses scheduler signal by allocating the determined uplink frequency carriers and downlink carriers with a fixed distance to mobile, where the mobile 110, 120 uses frequency carrier for uplink and frequency carrier for the downlink, see para.0037, para.0039, para.0046, see para.004, which discusses the scheduler is placed in the base station 130).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “wherein the determined frequency separation is signaled to the User Equipment as part of scheduling information” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 15, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “wherein transmitting and receiving signals in the frequency band in accordance with the determined frequency separation  comprises the network node adapting its transmitter and or receiver based on the determined frequency separation” as required by present claimed invention.  However, including “wherein transmitting and receiving signals in the frequency band in accordance with the determined frequency separation comprises the network node adapting its transmitter and or receiver based on the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of wherein transmitting and receiving signals in the frequency band in accordance with the determined frequency separation(see fig.5-7 & see para.0046)  comprises the network node adapting its transmitter and or(due to or alternative language, only one of them is being considered) receiver based on the determined frequency separation(see para.0005, which discusses transceiver can be located in the base station as network node, see para.0046, which discusses the base station includes a receiver for receiving information, a transmitter for transmitting based on determined duplex distance as frequency separation, see fig.5-7, see para.0037& 0040).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “wherein transmitting and receiving signals in the frequency band in accordance with the determined frequency separation comprises the network node adapting its transmitter and or receiver based on the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 16, as discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), Nentwig’576 does not explicitly show the use of “scheduling transmission of downlink data and or uplink data using the determined frequency separation” as required by present claimed invention.  However, including “scheduling transmission of downlink data and or uplink data using the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.
In particular, in the same field of endeavor, Tillman’056 teaches the idea of scheduling transmission of downlink data and or(due to or language, only one of them is being considered) uplink data using the determined frequency separation (see para.0046, which discuses scheduling transmission of download to mobile based on duplex distance, see fig.5-6).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to further include “scheduling transmission of downlink data and or uplink data using the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 17, Nentwig’576 discloses wherein the User Equipment is capable of full-duplex Frequency Division Duplex (FDD) operation (Nentwig’576, see para.0082, which discusses capable of FDD, see para.0032).
Regarding claim 18, Nentwig’576 discloses wherein the User Equipment is capable of narrowband operation (see para.0032, perform at a user equipment, see para.0073, which discusses capable of narrow bandwidth operation).
Regarding claim 20, Nentwig’576 discloses wherein the determined frequency separation is a minimum transmit-receive carrier frequency separation (Nentwig’576, see para.0082, which discusses determine minimum transmit-receive carrier frequency separation (MinFS)).
Regarding claim 21, Nentwig’576 discloses a User Equipment(see fig.1-4C with related text & see para.0032, which discusses perform at a user equipment) comprising:
a receiver (see fig.1 & see para.0006, which discusses transceiver 101 can be used, for example, in UES, where the transceiver 101 comprising a receiver 102); and 
a transmitter (see fig.1 & see para.0006, which discusses transceiver 101 can be used, for example, in UES, where the transceiver 101 comprising a transmitter 103);
wherein the User Equipment is operable to:
determine a frequency separation (see para.0029, which discusses frequency separation is determined on the basis of on a band used by the receiver, the band comprising an uplink frequency band and downlink frequency band,  see para.0028, the frequency separation is determined on the basis of a threshold value) between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, which discussed determining a frequency separation between the received signal and a transmitted signal at a user equipment,  see para.0082, see para.0083, which discusses frequency separation may be defined as a duplex distance between a transmit frequency and a received frequency, where determining the frequency separation comprising determining whether a device operate that is designated to operate in Bands 1, 4, 8, 10, 17 and 20 is currently operating in band 8, 17 or 20). 
As discussed above, although Nentwig’576 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029,  see para.0083), Nentwig’576 does not explicitly show the use of “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” as required by present claimed invention.  However, including “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the idea of the frequency separation (see fig.6, 610-650 & see para.0040, selecting by determining a larger duplex distance as frequency separation from larger duplex distance  associated with MT1 and smaller duplex distance associated with MT2 as plurality of frequency separations, see fig.5 & see para.0037, which discusses the smallest duplex 530 as frequency separation is selected from several duplex distances as plurality of frequency separations allocated to one user, see fig.5, which are possible for the frequency band, see fig.6), based on at least one (due to at least one, only one of them is being considered) of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal (see fig.6 & see para.0040, which discusses based on transmit power); and transmit and receive signals in the frequency band(see fig.7 & see para.0046, which discusses transmitting and receiving information) in accordance with the determined frequency separation (see fig.7 & see para.0046, which discusses in accordance with the determined duplex distance, see fig.6 & see para.0039, based on determined duplex distance, see also para.0037).
In view of the above, having the system of Nentwig’576 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nentwig’576 to include “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nentwig et al (US 2014/0113576) in view of Tillman et al (US 20120076056) and further in view of Kazmi et al (US 2014/0044023).
Regarding claim 19, as discussed above, although the combination of Nentwig’576 and Tillman’056 discloses determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band (see para.0032, see para.0028-0029, see para.0083), the combination of Nentwig’576 and Tillman’056 does not explicitly show the use of “the physical channels are Physical Resource Blocks (PRBs) or Resource Elements (REs)” as required by present claimed invention.  However, including “the physical channels are Physical Resource Blocks (PRBs) or Resource Elements (REs)” would have been obvious to one having ordinary skill in the art as evidenced by Kazmi’023.
In particular, in the same field of endeavor, Kazmi’023 teaches the idea of physical channels are Physical Resource Blocks (PRBs) or(due to “or”, only one of them is being considered) Resource Elements (REs)  (see para.0022, which discusses physical channels are resource blocks).
In view of the above, having the combined system of Nentwig’576 and Tillman’056 and then given the well-established teaching of Kazmi’023, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nentwig’576 and Tillman’056 to further include “the physical channels are Physical Resource Blocks (PRBs) or Resource Elements (REs)” as taught by Kazmi’023, since Kazmi’023 stated in para.0043 that such a modification would reduce cost of user equipment.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kazmi (WO 2012/150887) and in view of Tillman et al (US 20120076056).

Regarding claim 22, Kazmi’887 discloses a network node comprising:
a receiver (see fig.11 & see page 40, lines 28, which shows radio network node 110 comprises receiver 1010); and
a transmitter (see fog.11 & see page 41, lines 7-10, which shows radio network node 110 comprises transmitter 1030);
wherein the network node is operable to: determine a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within a frequency band in a wireless communications network (see page 1, lines 30-page 2, lines 1-3, which discusses the network determine by configuring transmit-receive(TX-RX) frequency separation…, see page 49, col.25-37).
As discussed above, although Kazmi’887 discloses determine a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within a frequency band in a wireless communications network (see page 1, lines 30-page 2, lines 1-3, which discusses the network determine by configuring transmit-receive(TX-RX) frequency separation), Kazmi’887 does not explicitly show the use of “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” as required by present claimed invention.  However, including “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” would have been obvious to one having ordinary skill in the art as evidenced by Tillman’056.  
In particular, in the same field of endeavor, Tillman’056 teaches the idea of determining a frequency separation (see fig.6, 610-650 & see para.0040, selecting by determining a larger duplex distance as frequency separation from larger duplex distance  associated with MT1 and smaller duplex distance associated with MT2 as plurality of frequency separations, see fig.5 & see para.0037, which discusses the smallest duplex 530 as frequency separation is selected from several duplex distances as plurality of frequency separations allocated to one user, see fig.5, which are possible for the frequency band, see fig.6), based on at least one (due to at least one, only one of them is being considered) of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal (see fig.6 & see para.0040, which discusses based on transmit power); and transmitting and receiving signals in the frequency band(see fig.7 & see para.0046, which discusses transmitting and receiving information) in accordance with the determined frequency separation (see fig.7 & see para.0046, which discusses in accordance with the determined duplex distance, see fig.6 & see para.0039, based on determined duplex distance, see also para.0037).
In view of the above, having the d system of Kazmi’887 and then given the well-established teaching of Tillman’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi’887 to include “based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal; and transmitting and receiving signals in the frequency band in accordance with the determined frequency separation” as taught by Tillman’056, since Tillman’056 stated in para.0011 that such a modification would minimize the power leakage from the transmitter to the receiver.
Regarding claim 23, Kazmi’887 discloses wherein the transmit signal is an uplink signal, from the User Equipment to a network node (see fig.7a, which discusses uplink signal from user 140 to network 100, see fig.4, 7b-7c); and the receive signal is a downlink signal, from the network node to the User Equipment (see (see fig.7a, which discusses downlink signal from  network 100 to user 140, see fig.4, 7b-7c) wherein the network node is further operable to signal the determined frequency separation to the user equipment (see page 1, lines 30-page 2, lines 1-3, which discusses the network determine by configuring transmit-receive(TX-RX) frequency separation…, see page 49, col.25-37, which discusses the network signals downlink EARFCN …so UE can determine the frequency band correspond to the EARFCN, see also page 50, lines 12-18, band number and EARFCN of the cell are signaled to the UE).                                                                                                                                       
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474